DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6 April 2021 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 6 April 2021.
Claims 1, 19, and 20 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-20 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2013/0073387). Although Applicants have amended Claims 1-20 to further define the claim limitations, the prior art rejection of Heath is maintained.  See below additional citations clearly defining and outlining Applicants’ claimed invention.


Response to Arguments

Applicants’ arguments filed 6 April 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-20, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  As explained due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.  The Examiner appreciates Applicants’ analysis however it is clear a user is still inputting received data via an interface, which could be a keyboard, touchscreen, keypad, computer mouse input, into pre-programmed software via the general purpose computer to output the claim results.  Applicants cite almost all of the court case decisions listed in the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and two new PTAB cases (Ex Parte Silvia; Ex Parte Scott) but these case decisions do not support Applicants’ instant application.  At best, the claims may be an improvement to a business method (only to be determined if to overcome the cited prior art).  Further, the GUI’s of the court cases of Trading Technologies and Core Wireless are completely different in that if careful analysis and understanding of these cases would reveal that Applicants’ interface does not match the technological advances and processing improvements to these abstract ideas via the generally to perform operations that provide analytics tools derived from a consumer decision journey model” based on the below and maintained rejection.  
Regarding the prior art rejection, Applicants submits that:  (2) Heath (US 2013/0073387) does not teach or suggest in amended Claim 1, basically, an analytics interface.  With regard to argument (2), the Examiner respectfully disagrees.  See below detailed citations clearly outlining Applicants’ new recitations.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 19 and 20 are focused to statutory categories, “method; system” sets, reciting proper computer architecture support for the claim limitations.  However Claims 1-18 are still considered a non-statutory category because they are focused on computer-readable storage media that are recited in the instant published specification as both volatile (transitory) and non-volatile (non-transitory) media (see paragraphs 25, 26).  As it is permissible to recite the media as being volatile and non-volatile in a specification, the claims must recite “non-transitory computer-readable storage media” (non-volatile media).  Correction is still required.  
Step 2A Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receive browser history for a plurality of consumers;
receive additional details comprising communications to or from a plurality of consumer devices corresponding to the plurality of consumers;
utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services;
provide an analytics interface to a user, the analytics interface including one or more of:
a strategic planning tool, a media buying tool, a creative strategy tool, and a trends and management tool; 
based on a selection of a feature for a particular analytics tool of the analytics interface, provide user interface options to the user, the options corresponding to a category of goods or services;
upon receiving a selection of the user interface options from the user, transform the browser history and the additional details into an interactive visual representation corresponding to the selected feature for the particular analytics tool and the category of goods or services that provides insights, based on the consumer decision journey model, into types of multimedia content for a particular demographic at a particular state of a consumer decision journey” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories of: commercial interactions (including advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to “generally to perform operations that provide analytics tools derived from a consumer decision journey model”.  Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. As currently recited, only two independent claims (Claims 19 and 20) properly contains computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  Media claims 1-18 recite volatile media as explained above and do not proved proper support for this abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements of “[volatile/transitory] storage media; processor; interface”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the  high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicants’ published Specification ¶’s 31-41) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “computing device 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Examiner still notes that the claimed contents of Claims 1-20 amount to non-functional descriptive material and labels that do not functionally alter the claimed method.  The recited “wherein” limitation steps would be performed in the same manner regardless of what data is labeled/contained in the “selected feature; audience segments; the various “tools”; attributes; sequencing; intent; trends; measurements, etc.”.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

	
	
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2013/0073387).

With regard to Claims 1, 19, and 20, Heath teaches a computer-readable storage media/medium comprising computer-executable instructions that, when executed by a computer, causes the computer to perform operations/method/system that provide analytics tools derived from a consumer decision (implementing online consumer communications) journey model (modeling social networks using analytic measurements of online social media content), the operations comprising: a processor; and a computer storage medium storing computer-useable instructions that, when used by the processor, cause the processor to (see at least paragraphs 13-18, 138):

receive browser history for a plurality of consumers (Client application software 28 is configured such that when a user selects (e.g., "clicks") advertising pane 72, an Internet browser program associated with client system 14 is launched and is directed to the URL as specified by the advertiser.  This is a so-called "click through" occurrence, which is recorded in the user history file) (see at least paragraph 178);

receive additional details (providing combined technologies for social networking interactions using tracking, predicting, and implementing online consumer communications, browsing behavior, buying patterns, and advertisements and affiliate advertising, for ad links, promotions, online coupons, mobile services, for Educational related Products, Goods, and/or Services for related company and local information on a three dimensional geospatial platform using geospatial mapping technology, company-local information, social networking, and social networking communities ("EPGS-GM-CL/I-SN") comprising communications to or from a plurality of consumer devices (to provide educational related and integrated social networking, real time geospatial mapping, geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device and multiple points of interest, cloud-type configuration storing and handling user data across multiple applications, generating user behavior data and ad links, promotions ("social/geo/promo") links on a website for any product, good or service, including social/geo/promo data sets for user customized visual displays showing 3D map presentations with correlated or related broad or alternative categories of social/geo/promo links to be displayed with web page content for view by an end user corresponding to the plurality of consumers) (implementing online consumer communications) (see at least paragraph 73);

utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services (implementing online consumer communications; modeling social networks using analytic measurements of online social media content (see at least paragraphs 13-18, 138);

providing an analytics (Location-Based Social Network (LBSN) profiles from four different places are analyzed here and the results are presented as they relate to space, time, and activities) interface to a user (a user can interface with a server device) (see at least paragraphs 3-10, 27), the analytics interface including one or more of: 

a strategic planning tool, a media buying tool, a creative strategy tool, and a trends and management tool (tools) (see at least paragraphs 8, 19, 58); 

based on a selection of a feature for a particular analytics tool of the analytics interface, providing user interface options to the user (optional information), the options corresponding to a category (providing broad and alternative category clustering of the same, similar or different categories in social/geo/promo link promotional data sets for end user display of interactive ad links, promotions and sale of educational related Products, Goods, and/or Services integrated with 3D spatial geomapping and social networking; user profile) of goods or services (related activities, e.g., education related products, goods or services; history) (see at least paragraphs 2, 17, 27, 75-78); 

upon receiving a selection of the user interface options from the user (optional information), transforming the browser history and the additional details (Internet browser) into an interactive visual representation corresponding to the selected feature for the particular analytics tool and the category of goods or services that provides insights, based on the consumer decision journey model, into types of multimedia content for a particular demographic at a particular state of a consumer decision journey (to provide educational related, integrated social networking, real time geospatial mapping, geo-target location based technologies including GPS and GIS and multiple points of interest, receiving current location of user's electronic or mobile device and multiple points of interest, cloud-

With regard to Claim 2, Heath teaches wherein the features of the strategic planning tool comprises audience segments by interest, audience segments by size, path to purchase, product and competitive trends (see at least paragraph 127).

With regard to Claim 3, Heath teaches wherein the audience segments by interest and the audience segments by size provide an affinity defined as a function of overlap between audience segments and the selection of options for the category of goods or services, the audience segments defined based on search and browsing behavior (see at least paragraphs 18, 127).

With regard to Claim 4, Heath teaches wherein the path to purchase identifies an average number of searches or page views corresponding to the selection of options for the category of goods or services over time (see at least paragraphs 9, 132).

With regard to Claim 5, Heath teaches wherein the features of the media buying tool comprises digital destination, traditional media consumption, conquest, conquest over time, conquest by geography (see at least paragraphs 74-77).

With regard to Claim 6, Heath teaches wherein the digital destination identifies domains visited by the consumers immediately after a search corresponding to the selection of options for the category of goods or services (see at least paragraph 74).

With regard to Claim 7, Heath teaches wherein traditional media consumption identifies movies or songs searched by the consumers corresponding to the selection of options for the category of goods or services over time (see at least paragraphs 74, 127).

With regard to Claim 8, Heath teaches wherein conquest identifies explicit competitors, explicit competitors being determined when a consumer searches for competitor goods or services corresponding to the selection of options for the category of goods or services in a same session while doing a direct comparison, or implicit competitors, implicit competitors being determined when a consumer searches for competitor goods or services corresponding to the selection of options for the category of goods or services in the same session without doing a direct comparison (see at least paragraphs 101, 120, 138).

With regard to Claim 9, Heath teaches wherein the features of the creative strategy tool comprises top attributes and sequencing (see at least paragraph 257).

With regard to Claim 10, Heath teaches wherein the top attributes identify attributes searched for by consumers corresponding to the selection of options for the category of goods or services (see at least paragraph 310).

With regard to Claim 11, Heath teaches wherein the sequencing identifies an average number of searches or page views per intent over time corresponding to the selection of options for the category of goods or services (see at least paragraph 434).

With regard to Claim 12, Heath teaches wherein intent comprises one or more of discount, finance, insurance, price, comparison, dealership, miles per gallon, price, reviews, specification, visits to third party sites, or superlatives (see at least paragraph 434).

With regard to Claim 13, Heath teaches wherein the sequencing identifies an average number of searches or pages views for each of query pattern of the browser history corresponding to the selection of options for the category of goods or services (see at least paragraph 434).

wherein the features of the trends and management tool comprises trends and engagement and measurement (see at least paragraph 75).

With regard to Claim 15, Heath teaches wherein the trends and engagement identifies search volumes corresponding to the selection of options for the category of goods or services (see at least paragraphs 75, 434).

With regard to Claim 16, Heath teaches wherein the trends and engagement identifies a geographical momentum of searches corresponding to the selection of options for the category of goods or services (see at least paragraphs 75-77).

With regard to Claim 17, Heath teaches wherein the measurements identifies the top search tokens by volume for a selected time corresponding to the selection of options for the category of goods or services (see at least paragraphs 75-77, 434).

With regard to Claim 18, Heath teaches wherein the measurements identifies an inflection point for a particular option of the selection of options for the category of goods or services (see at least paragraphs 75-77, 434). 
  

	

Conclusion
	
	
	
	
	
	

	
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623